Title: To James Madison from Thomas Ewell, 12 December 1824
From: Ewell, Thomas
To: Madison, James


        
          Hay Market 12th Dec 1824
        
        Dr. Ewell presents his best respects to Mr. Madison—& takes the liberty of forwarding this paper—in the hope that he will read the appendage; In two or three days Dr. Ewell will present Mr. Madison with a copy of the work & in the mean time begs that he may be considered as a candidate for one of the Medical departments in the University of Virginia. Dr. Ewell has written to Mr. Jefferson & will speedily furnish pro[o]f of his ability to teach if required.
      